PER CURIAM.
Upon consideration of the appellant’s response to the Court’s orders of May 22, 2007, and June 1, 2007, the Court has determined that the order on appeal was rendered by filing with the clerk of the Department of Agriculture and Consumer Services on April 4, 2007. Therefore, the appellant’s notice of appeal, which was filed on May 7, 2007, failed to timely invoke the Court’s jurisdiction. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed as untimely.
WOLF, PADOVANO, and ROBERTS, JJ., concur.